In an action, inter alia, to recover a brokerage commission, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated June 7, 1999, as granted the motion of the defendants Hentz-Dor Real Estate, Inc., and Benny Dor, in which the defendant McKesson Corp., joined, for summary judgment dismissing the first cause of action insofar as asserted against the defendant McKesson Corp., and the third cause of action insofar as asserted against the defendant Benny Dor.
*555Ordered that the order is affirmed insofar as appealed from, with costs.
The parties to the brokerage agreement at issue agreed that no commission would be due if the sale was not consummated and title did not transfer. Although the plaintiff produced a prospective buyer for the purchase of commercial property, no contract of sale was ever executed. Therefore, the plaintiff is not entitled to recover a commission (see, Hayes & Assocs. v Island Jeep Eagle, 266 AD2d 386; Maurice B. Cunningham, Inc. v Nugent St. Corp., 202 AD2d 649; Graff v Billet, 101 AD2d 355, affd 64 NY2d 899).
The plaintiff’s remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.